In a proceeding pursuant to CPLR article 78, inter alia, to compel John M. Dolce, as Public Safety Commissioner of the City of White Plains, Mark E. Daman, Chief of the Fire Depart*603ment of the City of White Plains, the Department of Public Safety of the City of White Plains, and the City of White Plains to comply with a decision and order of this court dated June 19, 2000, John M. Dolce, as Public Safety Commissioner of the City of White Plains, Mark E. Daman, Chief of the Fire Department of the City of White Plains, the Department of Public Safety of the City of White Plains, and the City of White Plains appeal from (1) a judgment of the Supreme Court, Westchester County (Barone, J.), entered August 13, 2002, which granted the petition to the extent of directing them to comply with the decision and order of this Court dated June 19, 2000, and to cease the regular assignment of firefighters to perform the duties of fire lieutenant on a nonemergency basis, and (2) so much of an order of the same court entered November 18, 2002, as, upon re-argument, adhered to the original determination.
Ordered that the judgment is affirmed; and it is further,
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the petitioners.
Pursuant to a decision and order of this Court dated June 19, 2000 (Matter of MacRae v Dolce, 273 AD2d 389 [2000]), John M. Dolce, the Public Safety Commissioner of the City of White Plains, Mark E. Daman, Chief of the Fire Department of the City of White Plains, the Department of Public Safety of the City of White Plains, and the City of White Plains (hereinafter collectively referred to as the City) were prohibited from routinely assigning firefighters to perform the duties of fire lieutenant on a nonemergency basis. The Supreme Court properly determined, based on the affidavits submitted by the parties herein, that the City violated that prohibition set forth in Matter of MacRae v Dolce (supra). Accordingly, the Supreme Court properly directed the City to comply with the decision and order of this Court in Matter of MacRae v Dolce (supra) and to cease regularly assigning firefighters to perform the duties of fire lieutenant on a nonemergency basis. Prudenti, PJ, Altman, Smith and Crane, JJ., concur.